           Case 3:18-cv-01708-VLB Document 49 Filed 09/19/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE, INC.                : CIV. NO. 3:18-cv-01708-VLB
FORMERLY KNOWN AS                                  :
MACQUARIE EQUIPMENT FINANCE, INC.                  :
FORMERLY KNOWN AS                                  :
MACQUARIE EQUIPMENT FINANCE, LLC                   :
                                                   :
                   Plaintiff,                      :
v.                                                 :
                                                   :
GARETT ALAN NEFF ALSO KNOWN AS GARY                :
NEFF, JOHN MARK SCHMID AND                         :
DAVID KARL SCHMID                                  :
                                                   :
                   Defendants,                     :


              JOINT MOTION REQUESTING REFERRAL TO A MAGISTRATE
                 JUDGE FOR AN EARLY SETTLEMENT CONFERENCE

      Pursuant to this Court’s Pretrial Preferences, defendants Garett Neff (“Neff”),

John Schmid (“J. Schmid”) and David Schmid (“D. Schmid,” and together with Neff and

J. Schmid, the “Defendants”) and plaintiff Huntington Technology Finance, Inc.

(“Plaintiff”; and with the Defendants, the “Parties”) respectfully move (the “Motion”) for

a referral to a Magistrate Judge for an early settlement conference, and in support

thereof, respectfully state as follows:

      1.     The Parties each filed motions for summary judgment on July 26, 2019

(Doc. Nos. 36, 37, 38, jointly, the “MSJs”). The Parties each filed their responses to the

other’s MSJ’s on August 30, 2019 (Doc. Nos. 41-44), and the Parties each filed their

reply briefs on September 13, 2019 (Doc. Nos. 45-48).

      2.     Since filing their reply briefs, counsel for the Parties have met and

conferred telephonically and had preliminary settlement discussions. The Parties

                                            1
           Case 3:18-cv-01708-VLB Document 49 Filed 09/19/19 Page 2 of 4




represent that both Parties have concluded that a settlement conference with a

Magistrate Judge will likely lead to a resolution of the case.

      Wherefore, the Parties jointly request that this Motion be granted, that the Court

refer this case to a Magistrate Judge for an early settlement conference, and that they

be granted such other and further relief as the Court deems just and proper.

      Dated this 19th day of September, 2019, at Bridgeport, Connecticut, and

Pittsburgh, Pennsylvania.


                                       GARETT ALAN NEFF ALSO KNOWN AS GARY
                                       NEFF, JOHN MARK SCHMID AND
                                       DAVID KARL SCHMID

                                        /s/ Eric Henzy
                                       Eric A. Henzy (ct12849)
                                       Christopher H. Blau (ct30120)
                                       Zeisler & Zeisler, P.C.
                                       10 Middle Street, 15th Floor
                                       Bridgeport, CT 06604
                                       Telephone: 203-368-4234
                                       Email: cblau@zeislaw.com
                                               ehenzy@zeislaw.com




                                             2
Case 3:18-cv-01708-VLB Document 49 Filed 09/19/19 Page 3 of 4




                         METZ LEWIS BRODMAN MUST O'KEEFE LLC


                         By: /s/ Justin M. Tuskan
                         John R. O'Keefe, Jr. (phv00948)
                         Justin M. Tuskan (phv00926)
                         535 Smithfield Street, Suite 800
                         Pittsburgh, PA 15222
                         Phone: (4l2) 918-1100
                         Fax: (412) 918-1199
                         jokeefe@metzlewis.com
                         ituskan@metzlewis.com
                         -and-
                         Thomas J. Sansone (c100617)
                         CARMODY TORRANCE SANDAK & HENNESSEY,
                         LLP
                         195 Church Street, 18th floor
                         New Haven, CT 06509
                         Phone (203) 777-5501
                         Fax: (203) 784-3199
                         tsanson@carmodylaw.com
                         Attorneys for Plaintiff Huntington Technology
                         Finance, Inc.




                              3
          Case 3:18-cv-01708-VLB Document 49 Filed 09/19/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I hereby certify that on September 19, 2019, a copy of the foregoing Motion was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.


                                             / s / Eric Henzy
                                            Eric Henzy (ct12849)




                                           4
